DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to the claims, the cited prior art fails to teach, receiving an RRC connection reconfiguration message from a source network node associated with a source cell, the RRC connection reconfiguration message comprising an identification of a target cell and access information associated with the target cell, wherein the target cell is different than the source cell and wherein the target cell comprises one or more beams and the access information comprises beam related information that comprises common random access configuration information associated with one or more beams of the target cell and dedicated random access configuration information associated with one or more beams of the target cell; accessing the target cell using at least one beam of the target cell from among the one or more beams of the target cell based on the identification of the target cell and the access information from the RRC connection reconfiguration message and transmitting a confirmation message to the target network node.
Lee et al. (US Publication 2018/0124865 A1) teaches, teaches, a message generator 1140 that generate a control input parameter for a message authentication code based on the security configuration, the control input parameter indicating whether 
Freda et al. (US Publication 2021/0014791 A1) teaches, allocate a set of control channel resources to be used by a Wireless Transmit/Receive Unit (WTRU) for decoding at least one downlink control information (DCI) at operation 1101. The processor may be configured to allocate configuration information to the WTRU at operation 1102. The configuration information may indicate at least one identifier, each identifier being allocated to the WTRU and other WTRUs to align a processing state of the WTRU and the other WTRUs. The transmitter may be configured to transmit a signal indicating the set of control channel resources to the WTRU at operation 1103 and to transmit another signal including the configuration information to the WTRU at operation 1104. The configuration information may further indicate at least one of: at least one indexing value, or a radio network identifier (RNTI) to be used by the WTRU for decoding one or more DCIs. The set of control channel resources may include at least one of: a common search space, a common control channel, and/or a physical downlink control channel (see paragraph 597).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JAY P PATEL/Primary Examiner, Art Unit 2466